 
EXHIBIT 10.3
 
SHARE AND WARRANT CANCELLATION AGREEMENT
 
THIS SHARE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”) is made and
entered into as of this 9th day of January 2009 by and between SRKP 18, Inc., a
Delaware corporation (“SRKP 18”) and the stockholders of SRKP 18, as set forth
on Schedule I attached hereto (such stockholders collectively referred to herein
as the “Stockholders”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Exchange Agreement (as
hereinafter defined).
 
RECITALS
 
WHEREAS, SRKP 18, World Orient Universal Limited, a company organized under the
laws of the British Virgin Islands (“World Orient”), and the shareholders of
World Orient (the “World Orient Shareholders”) entered into a Share Exchange
Agreement, dated as of December 11, 2008 (the “Exchange Agreement”), a copy of
which is attached hereto as Exhibit A, whereupon SRKP 18 agreed to issue an
aggregate of 1,985,000 shares of its common stock to the World Orient
Shareholders in exchange for all of the issued and outstanding shares of World
Orient (the “Share Exchange”);


WHEREAS, after the Share Exchange, SRKP 18 agreed to offer Zhong Bo, Wu Dexiu,
Huang Jiankang, Sun Hui and Li Yuting (the “ZST Management”) a thirty (30) day
right to purchase up to an aggregate of 12,530,000 shares of our common stock at
a per share purchase price of $0.2806 (the “Purchase Right”);


WHEREAS, SRKP 18 agreed to enter into an agreement with the Stockholders to
cancel 0.3317 shares of common stock and warrants to purchase 0.5328 shares of
common stock held by each of them for one (1) share of common stock purchased by
the ZST Management pursuant to the Purchase Right;


WHEREAS, assuming the exercise in full of the Purchase Right, the Stockholders
shall cancel (i) an aggregate of 4,156,390 shares of SRKP 18 common stock held
by such Stockholders (the “Shares”), as such Shares are more particularly set
forth on Schedule I attached hereto, and (ii) an aggregate of 6,676,390 warrants
to purchase shares of SRKP 18 common stock held by such Stockholders (the
“Warrants”), as such Warrants are more particularly set forth on Schedule II
attached hereto; and


WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Exchange Agreement.


NOW, THEREFORE, for and in consideration of the execution and delivery of the
Exchange Agreement, and the payment of good and valuable consideration pursuant
to the Exchange Agreement, the receipt and sufficiency of which is hereby
acknowledged, SRKP 18 and the Stockholders, each intending to be legally bound
by this Agreement, hereby agree as follows:


1

--------------------------------------------------------------------------------




AGREEMENT


1.  DUTIES
 
1.1  Rights and Obligations of the Parties.  The parties shall be entitled to
such rights and shall perform such duties as set forth herein.  In the event
that the terms of this Agreement conflict in any way with the provisions of the
Exchange Agreement, the Exchange Agreement shall control.
 
1.2  Cancellation of Shares and Warrants.  Upon the exercise of the Purchase
Right, for each one (1) share of common stock purchased by the ZST Management,
0.3317 of the Shares and 0.5328 of the Warrants shall be deemed automatically
cancelled on a pro rata basis with respect to the Shares and Warrants held by
each Stockholder.  The Stockholders agree to execute any and all documents,
including, but not limited to, stock powers for the stock certificates
representing the Shares, as SRKP 18 reasonably determines necessary to effect
the cancellation of the Shares and the Warrants pursuant to the terms of this
Agreement.
 
2.  DIVIDENDS; VOTING RIGHTS; STOCK SPLITS
 
2.1  Cash Dividends; Voting Rights.  Prior to the exercise of the Purchase
Right, the Stockholders shall have rights to cash or stock dividends with
respect to the Shares and the Warrants, if any, and have rights to vote their
respective Shares, if any such matter requiring stockholder approval shall
arise.


2.2  Stock Splits; Stock Dividends.  In the event of any stock split or other
similar transaction with respect to SRKP 18 common stock that becomes effective
prior to the exercise of the Purchase Right, the additional shares or warrants
issued with respect to the Shares or the Warrants shall be similarly cancelled.
 
3.  MISCELLANEOUS
 
3.1  Transferability.  None of the rights and obligations of the Stockholders
hereunder shall be transferable.
 
3.2  Notices.  Any notices or other communications required or permitted under
this Agreement shall be in writing and shall be sufficiently given if sent by
(i) registered or certified mail, postage prepaid, addressed as follows, (ii)
facsimile to the facsimile numbers identified below or (iii) overnight courier
(such as UPS or FedEx), addressed as follows:
 
If to SRKP 18:
 
SRKP 18, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
Attention: Richard Rappaport
Telecopy No.:  (310) 843-9304
 
2

--------------------------------------------------------------------------------



 
If to the Stockholders:


to the address set forth next to the name of each of the Stockholders in
Schedule I.


or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
 
3.3  Construction.  The validity, enforcement and construction of this Agreement
shall be governed by the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
3.4  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, assigns and
transferees, as the case may be.
 
3.5  Severability.  If any provision or section of this Agreement is determined
to be void or otherwise unenforceable, it shall not affect the validity or
enforceability of any other provisions of this Agreement which shall remain
enforceable in accordance with their terms.
 
3.6  Interpretation.  The headings and subheadings contained in this Agreement
are for reference only and for the benefit of the parties and shall not be
considered in the interpretation or construction of this Agreement.  This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.
 
3.7  Execution in Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
 
3.8  Amendments.  This Agreement may be amended from time to time but only by
written agreement signed by all of the parties hereto.
 
3.9 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
any and all prior understandings, agreements, negotiations and discussions, both
written and oral, between the parties hereto with respect to the subject matter
hereof.
 
[Signatures appear on following page]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Share and Warrant
Cancellation Agreement as of the day and year first above written.


SRKP 18, INC.
 
STOCKHOLDERS
         
By:
/s/ Richard Rappaport
 
/s/ Debbie Schwartzberg
 
Name:  Richard Rappaport
 
Debbie Schwartzberg
Title:    President
           
/s/ Janine Frisco
       
Janine Frisco
               
/s/ Richard Rappaport
       
WestPark Financial Services, LLC
By: Richard Rappaport
Its: President
               
/s/ Richard Rappaport
       
Richard Rappaport
               
/s/ Anthony Pintsopoulos
       
Anthony Pintsopoulos
               
/s/ Richard Rappaport
       
Amanda Rappaport Trust
By: Richard Rappaport
Its: Trustee
               
/s/ Richard Rappaport
       
Kailey Rappaport Trust
By: Richard Rappaport
Its: Trustee
               
/s/ Kevin DePrimio
       
Kevin DePrimio
               
/s/ Jason Stern
       
Jason Stern

 
 
4

--------------------------------------------------------------------------------

 

/s/ Debbie Schwartzberg
 
The Julie Schwartzberg Trust dated 2/9/2000
By: Debbie Schwartzberg
Its: Trustee
     
/s/ Debbie Schwartzberg
 
The David N. Sterling Trust dated 2/3/2000
By: Debbie Schwartzberg
Its: Trustee
 



5

--------------------------------------------------------------------------------




Schedule I


Stockholders of SRKP 18, Inc.



 
Stockholder
 
Shares to be
cancelled per the
terms of this
Agreement
   
Pre-Purchase Right
Shares
   
Post-Purchase Right
Shares
(assuming full exercise
of the Purchase Right)
 
1.
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    585,705       1,000,000       414,295                              
2.
The Julie Schwartzberg Trust
785 5th Avenue , Apt 10C
New York, NY 10022
    58,570       100,000       41,430                              
3.
The David N. Sterling Trust
785 5th Avenue , Apt 10C
New York, NY 10022
    58,570       100,000       41,430                              
4.
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    145,474       248,374       102,900                              
5.
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    1,624,733       2,773,979       1,149,246                              
6.
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    665,021       1,135,420       470,399                              
7.
Anthony Pintsopoulos
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    415,639       709,639       294,000                              
8.
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    187,038       319,338       132,300                              
9.
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    187,038       319,338       132,300                              
10.
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    145,474       248,374       102,900                              
11.
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    83,128       141,928       58,800           4,156,390       7,096,390      
2,940,000  

 
6

--------------------------------------------------------------------------------


 
Schedule II


Warrantholders of SRKP 18, Inc.



 
Warrantholder
 
Warrants to be
cancelled per the
terms of this
Agreement
   
Pre-Purchase Right
Warrants
   
Post-Purchase Right
Warrants
(assuming full exercise
of the Purchase Right)
 
1.
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    940,815       1,000,000       59,185                              
2.
The Julie Schwartzberg Trust
785 5th Avenue , Apt 10C
New York, NY 10022
    94,081       100,000       5,919                              
3.
The David N. Sterling Trust
785 5th Avenue , Apt 10C
New York, NY 10022
    94,081       100,000       5,919                              
4.
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    233,674       248,374       14,700                              
5.
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    2,609,802       2,773,979       164,177                              
6.
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    1,068,220       1,135,420       67,200                              
7.
Anthony Pintsopoulos
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    667,639       709,639       42,000                              
8.
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    300,438       319,338       18,900                              
9.
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    300,438       319,338       18,900                              
10.
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    233,674       248,374       14,700                              
11.
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    133,528       141,928       8,400           6,676,390       7,096,390      
420,000  



7

--------------------------------------------------------------------------------




Exhibit A


Share Exchange Agreement


8

--------------------------------------------------------------------------------


 